Citation Nr: 1206304	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-34 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Evaluation of lumbar strain, currently rated as 10 percent disabling. 

2.  Evaluation of costochondritis (also claimed as Teitze's syndrome), currently rated as 0 percent disabling. 

3.  Evaluation of chondromalacia of the right knee, currently rated as 0 percent disabling.  

4.  Evaluation of chondromalacia of the left knee, currently rated as 0 percent disabling.  

5.  Evaluation of cervical lymphadenopathy (also claimed as knots in neck), currently rated as 0 percent disabling. 

6.  Entitlement to service connection for acne.  

7.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1994 to August 1994 and active duty from July 2003 to July 2006.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Nashville, Tennessee, Regional Office (RO).  

The Board notes that the Veteran filed the claim for a sleep disorder in July 2006.  In November 2011, her representative expressed that she sought service connection for a sleep disorder also claimed as a mental condition.  However, in a September 2011 rating decision, the Veteran was granted service connection for generalized anxiety disorder (claimed as posttraumatic stress disorder (PTSD)), evaluated as 50 percent effective June 28, 2011.  As the Veteran has been granted service for a psychiatric disability, the Board will only address the claim for service connection for a sleep disorder in this decision.  

The issues of evaluation of lumbar strain, evaluation of costochondritis, evaluation of chondromalacia of the right knee, evaluation of chondromalacia of the left knee,
evaluation of cervical lymphadenopathy and entitlement to service connection for acne are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

A sleep disorder is not shown by the record. 


CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in August 2006.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, the Veteran has been afforded an appropriate and adequate VA examination.  The examination was adequate as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinion supported by medical rationale.  

Available service and VA treatment records have been associated with the claims folder along with post service medical records.  The Board notes that some of the Veteran's service treatment records have been deemed missing.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable. See O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA AND ANALYSIS

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

The Veteran has appealed the denial of service connection for a sleep disorder.  After review of the record, the Board finds against the claim.  

For veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110 and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2011).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, the evidence is devoid of a showing that the Veteran has a sleep disorder.  Via various statements over the course of this appeal, the Veteran has expressed having a sleep disorder.  However, at most, the record shows that the Veteran has related waking up at night.  

During the September 2006 VA examination, the Veteran reported her sleep disorder started just before deployment.  Per the Veteran, she got out of bed at least twice a night, and had to check her doors and windows.  It was noted that she had just moved to a new state.  At that time, she denied having any anxiety and/or depression but she expressed that he was uncomfortable.  She also denied bad dreams and/or nightmares.  She was referred for a psychiatric examination.  

In October 2007, she was afforded a psychiatric examination.  During that examination, she reported she was able to go to sleep but that she woke up several times a night to check the doors and make sure things were turned off.  The examiner was unable to assign a diagnosis for the Veteran because she did not report enough symptoms that would parallel a syndrome or a disorder.  It was stated that she should be monitored for an increase in severity, intensity and frequency of the sleep disturbance or any other symptoms that might arise.  

As already explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of a sleep disorder to account for the Veteran's complaints of waking up at night.  

Implicit in the claim is the Veteran's belief that she has a sleep disorder.  However, she has not established her competence to establish the existence of a sleep disorder and she has not provided adequate lay evidence that would suggest the existence of a sleep disorder.  While the Veteran is competent to report problems sleeping to include falling asleep and staying asleep, the Board finds that the question of whether the Veteran has a sleep disorder to be beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Here, her own assertions, without more, are not competent.  

In sum, the preponderance of the evidence shows that the Veteran does not have a sleep disorder.  The preponderance of the evidence is against the claim for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for a sleep disorder is denied.  


REMAND

The Veteran has appealed the evaluations assigned for lumbar strain, costochondritis, chondromalacia of the right knee, chondromalacia of the left knee, and cervical lymphadenopathy.  In relation to her claims, the Veteran was afforded VA examinations in September 2006.  Since that time, the Veteran has asserted that her conditions to include having knots in her neck, chest pain that pops when stretching, a broken back and continued knee problems which require use of a brace have worsened.  

In light of the above, the Board finds that a remand is warranted to determine the current level of severity of the Veteran's service connected lumbar strain, costochondritis, chondromalacia of the right knee, chondromalacia of the left knee, and cervical lymphadenopathy.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  We find that a VA compensation and pension examination is needed for proper adjudication of the above claims as the Veteran has asserted that her service connected disabilities have worsened since her last VA examination conducted in September 2006.  

Furthermore, we note that VA treatment records since 2007 are not of file.  The Veteran has indicated that her conditions have worsened.  Specifically, regarding the back she now uses a back brace.  She also indicated a change and/or increase in her medication.  The record is devoid of any showing of an attempt to obtain VA and/or private treatment records since 2007.  As the Veteran's most current treatment records are not of record and such may be relevant to her claims, the Board finds that a remand is warranted to obtain these records and associate them with the file.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, a remand is necessary.

Regarding the claim for service connection for acne, the Board notes that the Veteran has related that her acne started in service while overseas.  She was afforded a VA examination in September 2006 in relation to her claim.  During this examination, she expressed that while overseas a rash developed over her head, face and neck.  The rash was treated with antibiotics and cleared.  She also related that while overseas she developed acne.  Per the Veteran, the acne has spread and now involves her entire face and chest.  The examiner diagnosed acne, covering approximately 2-3 percent of the total body surface area.  No etiology opinion was rendered at that time.  As the Veteran has related having acne during service and that such continued post service, we find that a remand is warranted so that an etiology opinion can be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that she provide information regarding any private treatment received for her service connected lumbar strain, costochondritis, chondromalacia of the right knee, chondromalacia of the left knee, and cervical lymphadenopathy since 2007.  After the appropriate release has been signed, the identified records should be obtained and associated with the file.  If no records are identified, such should be noted in the record.  

2. Obtain and associate with the file any VA outpatient treatment records since 2007 that relate to the service connected lumbar strain, costochondritis, chondromalacia of the right knee, chondromalacia of the left knee, and cervical lymphadenopathy.  If no records are available, such should be noted in the record.  

3. Obtain an opinion on the issue of entitlement to service connection for acne.  After review of the record, the examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acne disability is attributable to service.  The examiner must provide a rationale for all opinions rendered.  

4. Schedule the Veteran for a VA examination(s) to determine the nature and extent of her service connected lumbar strain, and chondromalacia of the left and right knee.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing should be conducted and the examiner must clearly state at which point pain begins.  The examination report should also include findings consistent with the criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  A complete rationale should be provided for any opinion(s) expressed.

5. Schedule the Veteran for a VA examination(s) to determine the nature and extent of her service connected costochondritis and cervical lymphadenopathy.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should take into account the rating criteria for each disability.  A complete rationale should be provided for any opinion(s) expressed.

6. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate time period within which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


